The opinion of the court was delivered by
Johnston, C. J.:
This case involved the right of the Kaw Valley drainage district to the writ of mandamus to compel The Chicago, Rock Island & Pacific Railway Company and the commissioners of Wyandotte county to remove the wreckage of two bridges, one of which was owned by the railway company and the other by the county, and which were washed away in the flood of 1903.
It was contended that the wreckage was in the bed of 'the river, that it obstructed navigation and reduced the carrying capacity of the channel. An order was made by the plaintiff for the removal of the same, which the trial court held could not be enforced by mandamus.
The questions involved are substantially the same as were considered in Drainage District v. Wyandotte County et al., ante, p. 369, just decided, and following that authority the judgment rendered in this case' must be affirmed.